ORDER

PER CURIAM.
AND NOW, this 3rd day of August, 2012, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue below. Allocatur is DENIED as to all remaining issues. The issue, as stated by Petitioner, is:
Whether the Commonwealth Court’s reliance on the manner in which the legislature has used “person” within the UTPCPL as the sole means of establishing legislative intent contradicts existing standards of statutory construction and creates new law requiring that a general reference to a “person” shall now be considered to include government entities, contradicting the Pennsylvania Supreme Court’s opinion remanding this matter to consider precisely that standard, requires reversal?